1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JANE DOE,                                          Case No. 18cv2021-MMA (JMA)
12                                     Plaintiff,
                                                        ORDER DENYING PLAINTIFF’S
13                       vs.                            MOTION FOR DEFAULT
     JEFFRIES, et al.,                                  JUDGMENT;
14
15                                  Defendants.         [Doc. No. 4]
16
                                                        DENYING PLAINTIFF’S MOTION
17
                                                        FOR SETTLEMENT DATE AND
18                                                      JUDGMENT
19
                                                        [Doc. No. 7]
20
21         Plaintiff Jane Doe, proceeding pro se, brings this personal injury action against
22   various Riverside County officials. Plaintiff moves for entry of default judgment against
23   all named defendants. See Doc. No. 4. Plaintiff also requests an “immediate settlement
24   date with assigned judges and counsel.” See Doc. No. 7. For the reasons set forth below,
25   the Court DENIES Plaintiff’s motions.
26                                          DISCUSSION
27         As an initial matter, the Court notes that obtaining a default judgment is a two-step
28   process. Eitel v. McCool, 782 F.2d 1470, 1471 (9th Cir. 1986). First, a party must obtain

                                                    1
                                                                               18cv2021-MMA (JMA)
1    a clerk’s entry of default under Rule 55(a); thereafter, the party may seek entry of default
2    judgment under Rule 55(b). Symantec Corp. v. Global Impact, Inc., 559 F.3d 922, 923
3    (9th Cir. 2009). Plaintiff has not requested nor obtained entry of default by the Clerk of
4    Court. As such, Plaintiff’s motion for default judgment is procedurally improper and
5    subject to denial on this basis alone. See, e.g., Vongrabe v. Sprint PCS, 312 F. Supp. 2d
6    1313, 1318 (S.D. Cal. 2004) (“[A] plain reading of Rule 55 demonstrates that entry of
7    default by the clerk is a prerequisite to an entry of default judgment.”).
8          Furthermore, the Court has no authority to enter default judgment against
9    defendants over whom it lacks personal jurisdiction. Service of the complaint and
10   summons in a civil action is a critical first step in establishing the Court’s personal
11   jurisdiction over a party. As the party invoking the Court’s jurisdiction, Plaintiff bears
12   the burden of establishing that jurisdiction exists. Data Disc, Inc. v. Systems Technology
13   Associates, 557 F.2d 1280, 1285 (9th Cir. 1977). Plaintiff has not provided the Court
14   with proof of service as required by Federal Rule of Civil Procedure 4(l)(1), and there is
15   no indication on the record that any of the defendants waived service pursuant to Rule
16   4(d). Plaintiff argues in her moving papers that she served each defendant with the
17   summons and complaint via certified mail. However, certified mail is not an appropriate
18   method of service on an individual within a judicial district of the United States under
19   federal law. See Fed. R. Civ. P. 4(e)(2).
20         Nor does Plaintiff’s effort constitute proper service under California law. See Fed.
21   R. Civ. P. 4(e)(1). California Code of Civil Procedure § 415.30 provides that a party may
22   attempt service via mail on individuals residing in California. However, in order to
23   effectuate service by mail, a copy of the summons and of the complaint must be mailed
24   “together with two copies of the notice and the acknowledgment [of receipt of summons]
25   . . . and a return envelope, postage prepaid, addressed to the sender.” Cal. Civ. Proc.
26   Code § 415.30(a). Plaintiff does not indicate whether she complied with these statutory
27   requirements, and she has failed to produce an executed acknowledgement returned by
28   any of the defendants. Even if Plaintiff received a postal service return receipt, this

                                                   2
                                                                                  18cv2021-MMA (JMA)
1    would not suffice as a substitute for an executed acknowledgement of receipt of
2    summons. See Tandy Corp. v. Superior Court, 117 Cal. App. 3d 911, 913 (1981). As
3    such, the Court cannot conclude that service has been completed as to any of the
4    defendants.
5          In order to obtain default judgment against a named defendant in this action,
6    Plaintiff must serve each defendant properly, in accordance with federal or California
7    law, and provide sufficient proof of service to the Court. Entry of default by the Clerk of
8    Court will be appropriate only if a defendant who has been properly served fails to
9    answer or otherwise respond to the complaint in a timely manner.
10                                          CONCLUSION
11         Based on the foregoing, the Court DENIES Plaintiff’s motion for default judgment
12   without prejudice. In light of the current procedural posture of the case, the Court also
13   DENIES Plaintiff’s motion for a settlement conference and judgment.
14         IT IS SO ORDERED.
15   DATE: October 17, 2018                 _______________________________________
                                            HON. MICHAEL M. ANELLO
16
                                            United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                               18cv2021-MMA (JMA)
